In the original opinion in this case it was *Page 824 
held that the record disclosed no evidence to prove the market value of the shares of stock referred to therein at or near the time of the alleged conversion, which conversion was admitted by the plea of set-off.
On further consideration of the record on rehearing the Court finds that there is some evidence tending to prove the value of the stock at or near the time of conversion, and if the case were now before us on writ of error to the judgment in favor of the plaintiff we might not be warranted in disturbing the judgment, but the case is before us on writ of error to an order granting a new trial.
The rule is that the appellate court will not reverse an order granting a new trial unless it clearly appears that a judicial discretion has been abused in its exercise resulting in injustice or that the law has been violated. Ruff v. Georgia S.  F. Ry. Co., 67 Fla. 224, 64 So. 782; Cheney v. Roberts, 77 Fla. 324, 81 So. 475; Carney v. Stringfellow,73 Fla. 700, 74 So. 866; Lockhart v. Butt-Landstreet, 91 Fla. 497,  107 So. 621; Suttles v. Burbridge, 90 Fla. 940,107 So. 646; Aberson v. Atlantic Coast Line Ry., 68 Fla. 196,67 So. 44, cited. Huston v. Green, 91 Fla. 434, 108 So. 846.
Therefore, the order appealed from must be affirmed and it is so ordered.
Affirmed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.
                        REHEARING DENIED.